Citation Nr: 1743835	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability, to include a sacral contusion.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2007 to February 2008 with additional unverified periods of service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2017, the Board remanded the issue on appeal to respond to the Veteran's request for a hearing before a Veterans Law Judge (VLJ).  As the action specified in the remand has been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran and her husband testified before the undersigned VLJ at an April 2017 videoconference hearing.  A transcript of this hearing is of record.

Although the issue certified to the Board was for a sacral contusion, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

In addition, the Board notes that four issues were addressed in the Statement of the Case (SOC) issued in May 2011; however, in her VA Form 9, the Veteran limited her appeal to the issue identified above.  As such, the issues of entitlement to higher evaluations for right ankle instability, left ankle disability, and right radial head contusion are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Initially, the Board notes that the Veteran has insisted that throughout her appeal, the RO has mischaracterized her claim, when she was denied service connection for a sacral contusion.  She contends that she injured her lower back during active duty service while undergoing basic training.  The Veteran explained that she was in front during a nighttime 10-mile march, during the last couple of weeks of basic training, when she fell into a hole wearing full battle gear, and her fellow soldiers, also wearing full battle gear and following behind her, fell on top of her.  Following the incident, the Veteran said she received first aid at Fort Jackson.  She denied receiving any further treatment.  Indeed, she testified at her April 2017 Board hearing that she was told that if she went for treatment at the clinic, then she would be recycled through and would have to complete her basic training again.  

At the same hearing, the Veteran stated that after her active duty service, she continued to serve in the U.S. Army Reserves until she was found to be unable to meet retention standards and was medically retired in 2012.  The Veteran provided a copy of the Medical Board evaluation performed in June 2011, which revealed March 2011 MRI findings of the lumbar spine showing hypertrophy of the L4-5 facet and referred the Veteran to the Physical Evaluation Board for further disposition.  The record does not include any findings of the PEB or any other service treatment records during the Veteran's Army Reserves service.  As these records may provide potentially relevant evidence to support the Veteran's claim, VA has a duty to remand to undertake reasonable efforts obtain these records.  38 C.F.R. § 3.159(c)(2) (2016).  

In addition, the Board notes that the Veteran was provided a VA examination in November 2009 to determine the etiology of her claimed back disability.  Following an interview of the Veteran and an objective evaluation, the VA examiner found that the Veteran did not have a true spine condition, but a sacral complaint of pain.  Finding that the Veteran's in-service sacral contusion had resolved, based, in part, on the Veteran's statements, the VA examiner opined that it was less likely than not that the Veteran's current diagnosis of chronic sacral contusion was caused by or the result of her in-service injury.  The Veteran has vehemently stated that both the VA examiner and the RO have mischaracterized her claim as one of service connection for sacral contusion, that she denied that her back pain had resolved after her in-service injury, and that she identified to the examiner the areas of her pain being located in her tailbone and her low back.  See June 2011 statement.  As it appears the examiner's opinion was based on an inaccurate factual premise, the Board finds that the November 2009 VA examination is inadequate.  Accordingly, on remand, the Veteran should be afforded another VA examination to determine the etiology of her back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for her back disability that are not currently of record.

2.  Contact the appropriate sources to obtain the Veteran's service treatment records, including any Physical Evaluation Board Proceedings, for her periods of service with the U.S. Army Reserves from 2008 to 2012.  

3.  After completing the above, to the extent possible, schedule the Veteran for a VA examination for her back disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current back disability had its onset during active service, or is otherwise etiologically related to service, to include a 2007 fall into a hole during basic training?  

In providing the above opinion, the examiner must comment on the Veteran's statements regarding the nature of her back injury and her reports of continuous back pain since her in-service injury.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




